Case 3:19-cr-00122-JAG Document1 Filed 09/03/19 Page 1 of 2 PagelD# 1

   

IN THE UNITED STATES DISTRICT COURT SEP - 3 2019

FOR THE EASTERN DISTRICT OF VIRGINIA

  
  

CLERK, US. DISTRICT GOU
RICHMOND, va

 

Richmond Division

UNITED STATES OF AMERICA Criminal Action No. 3:19CR_122

v. 18 U.S.C. § 922(g)(1)

Possession of a Firearm by a Convicted
Felon

(Count One)

JELANI A. JONES,
Defendant.

Forfeiture Allegation

Smee” Neem Seem” Smee Se Nene” Nee nee mee”

September 2019 Term — at Richmond, Virginia
INDICTMENT
THE GRAND JURY CHARGES THAT:

COUNT ONE
(Possession of a Firearm by a Convicted Felon)

On or about May 18, 2019, in the Eastern District of Virginia, the defendant,
JELANI A. JONES, having knowingly been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, did unlawfully and knowingly possess firearms,
namely: (1} a 9mm Ruger, Model SR9, semi-automatic pistol, bearing serial number 331-30088;
and (2) a 9mm Ruger, Model P95DC, semi-automatic pistol, bearing an obliterated, altered, and
removed serial number, that had been shipped and transported in interstate and foreign commerce.
(In violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2)).

FORFEITURE ALLEGATION

Pursuant to Rule 32.2(a) Fed. R. Crim. P., the defendant is hereby notified that if
convicted of the offense charged in Count One of this Indictment, he shall forfeit any firearms or

ammunition involved in or used in any knowing violation of the offense charged.
Case 3:19-cr-00122-JAG Document1 Filed 09/03/19 Page 2 of 2 PagelD# 2

Property subject to forfeiture includes, but is not limited to:
(1) a 9mm Ruger, Model SR9, semi-automatic pistol, bearing serial number 331-30088;

(2) a 9mm Ruger, Model P9SDC, semi-automatic pistol, bearing an obliterated serial
number; and

(3) any accompanying ammunition.

(In accordance with Title 18, United States Code, Section 924(d), incorporated by Title 28,
United States Code, Section 2461(c)).

Parsuant to the E-Government Act,
"pub saline Gets Oftr
nm 3,
A TRUE BILL: _—

 

FOREHERIONU

G. ZACHARY TER WILLIGER
United States Attorney

ot CLK

Kenneth R. Simon, Jr.
Assistant United States Attorney
